Citation Nr: 1506290	
Decision Date: 02/11/15    Archive Date: 02/18/15

DOCKET NO.  12-29 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for a heart condition, including as secondary to Agent Orange exposure.

2.  Entitlement to service connection for a skin condition, to include dermatophytosis, recurrent tinea corpis, dramtophytosis, and porphyria cutanea tarda, including as secondary to Agent Orange exposure.

3.  Entitlement to service connection for respiratory disease (also claimed as lung disease), including as secondary to Agent Orange exposure.

4.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1960 to June 1963 and from August 1963 to June 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  The Veteran filed a Notice of Disagreement as to the August 2011 rating decision in October 2011.  A Statement of the Case was furnished in August 2012, and the Veteran perfected a timely appeal with the filing of a Substantive Appeal (VA Form 9) in October 2012.

With regard to the Veteran's skin condition claim, the Board notes that the Veteran's VA and private treatment records indicate that he has been diagnosed with, and received treatment for, dermatophytosis, recurrent tinea corpis, dramtophytosis, and porphyria cutanea tarda.  See treatment records from Dr. J.W. dated in August 2005; Dr. L.K.K. dated from December 2005 to April 2006; Dr. K.H. dated from March 2011 to April 2011; and the December 2005 Tissue Report.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) held that the scope of a disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  As such, in light of Clemons, the Veteran's claim for service connection for jungle rot/rash has been re-characterized as a claim of entitlement to service connection for a skin condition, to include dermatophytosis, recurrent tinea corpis, dramtophytosis, and porphyria cutanea tarda, including as secondary to Agent Orange exposure, as reflected on the cover page.

The issues of entitlement to service connection for respiratory disease, a skin condition, and bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The medical evidence of record does not reflect that the Veteran has a currently diagnosed heart condition.


CONCLUSION OF LAW

The criteria for service connection for a heart condition are not met.  38 U.S.C.A. §§ 1110, 5103, 5103(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record that: (1) is necessary to substantiate the claim; (2) VA will seek to provide; and (3) the claimant is expected to provide.  38 U.S.C.A. § 5103(a); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  This notice must be provided prior to an initial RO decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  VCAA notice requirements apply to all five elements of a service connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).

Defective timing or content of VCAA notice is not prejudicial to a claimant if the error does not affect the essential fairness of the adjudication, such as where (1) the claimant demonstrates actual knowledge of the content of the required notice; (2) a reasonable person could be expected to understand from the notice what was needed; or (3) a benefit could not have been awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007), rev'd on other grounds, Shinseki v. Sanders/Simmons, 556 U.S. (2009).  Defective timing may be cured by a fully compliant notice letter followed by a readjudication of the claim.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Conway v. Prinicipi, 353 F.3d 1369 (Fed. Cir., 2004).  Specifically, a letter dated in January 2011, sent prior to the initial unfavorable rating decision issued in August 2011, advised the Veteran of the evidence and information necessary to substantiate his claim for service connection for a heart condition, as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter advised him of the information and evidence necessary to establish an effective date in accordance with Dingess/Hartman, supra.

Relevant to the duty to assist, VA has obtained all treatment records adequately identified by the Veteran pertaining to his heart condition, including his service treatment records.  In this regard, the Board acknowledges that, to date, no post-service treatment records pertaining to a heart condition have been identified and/or associated with the claims file.  Significantly, however, the Veteran has not reported receiving any such treatment following separation from service.  Rather, the only records related to a heart condition that the Veteran has identified are his service treatment records, which have been obtained.  See Veteran's December 2010 VA Form 21-526.  In this regard, the Board notes that the Veteran has reported receiving treatment for bilateral hearing loss, respiratory disease, and a skin disorder, and that further development to ensure that all such treatment records are associated with the claims file is being directed below with regard to these issues.  However, insofar as the Veteran has not reported receiving any post-service treatment for a heart condition, the Board finds that a remand for additional treatment records is not warranted with regard to this issue.  38 U.S.C.A. §§ 5103A(b), (c); 38 C.F.R. §§ 3.159(c)(1)-(3).  

The Board also acknowledges that, to date, VA has neither afforded the Veteran an examination, nor solicited a medical opinion regarding a heart condition; however, no VA examination is necessary to satisfy the duty to assist in this case.  Under 38 U.S.C.A. § 5103A(d)(2), VA must obtain a medical examination or opinion when such is necessary to make a decision on a claim.  Specifically, a VA examination is required where the record contains competent evidence of a current disability, and indicates that the disability or symptoms may be associated with military service, but does not contain sufficient evidence for the Secretary to make a decision.  Id.  

In regard to his heart condition claim, as discussed below, there is no competent evidence that the Veteran has a current heart condition.  Although it is noted that the Veteran himself has proffered allegations that he may have a current heart condition that may be related to an in-service notation of grade 1/5 early systolic murmur at the left sternal border post-exercise without current disability, the record does not contain any independent or competent medical indication of such, aside from these allegations, which are insufficient to trigger the duty to assist.  See Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (noting that a conclusory statement alleging a relationship was insufficient for entitlement to a VA medical examination, and if it was, would obviate the carefully drafted statutory standards governing the provision of medical examinations).  In such circumstances, there is no duty to obtain a medical examination or opinion.  McLendon v. Nicholson, 20 Vet. App. 79, 84 (2006).  

In summary, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 

Service Connection for a Heart Condition

The Veteran contends that service connection is warranted for a heart condition.  Specifically, the Veteran asserts that, because he had an in-service notation of a grade 1/5 early systolic murmur at the left sternal border post-exercise without current disability and alleges that he was exposed to Agent Orange during service, he might now have a current heart condition.  See Veteran's February 2011 statement, October 2011 Notice of Disagreement, and October 2012 VA Form 9.  In this regard, the Veteran has reported that, while there is "no evidence (yet)" of a heart condition, he wanted it in the record.  Id.  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To establish service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  

After a careful review of the evidence of record, the Board finds that the preponderance of the evidence is against the Veteran's claim for entitlement to service connection for a heart condition.  In making this determination, the Board highlights that the first element required for service connection is the existence of a current disability.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  Without a current disability, service connection cannot be granted.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (finding that the requirement of having a current disability is met "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim"); Brammer v. Derwinski, 3 Vet. App. 233, 225 (1992) (noting that service connection presupposes a current diagnosis of the claimed disability).

With respect to the first element required for service connection, in this case, the evidence does not show that there is a current disability, as the medical evidence of record reveals no diagnosed heart condition.  Rather, the Veteran's post-service treatment records are absent for complaints or diagnoses of a heart condition, and reveal that the Veteran has consistently been found to have a normal heart during treatment for other matters.  Specifically, in May 2002, the Veteran was reported to have a normal heart with no systolic or diastolic murmur noted.  See Dr. C.B.'s May 2002 Worker Health Protection Examination report.  Additionally, a May 2002 chest x-ray revealed that the Veteran had a normal heart with no acute abnormalities.  See Dr. J.P.E.'s May 14, 2002, radiology report.  Further, during treatment at Upper Valley Family Medicine in October 2010 and January 2011, the Veteran was noted to have no chest pain, dyspnea on exertion, leg edema, palpitations, or murmurs.  Moreover, during treatment in March 2011 and April 2011, the Veteran was noted to have regular heart rate and rhythm with no murmurs, gallops, or rubs.  See Dr. K.H.'s treatment records dated March 15, 2011, and April 14, 2011.  Finally, during VA treatment in May 2011, a cardiovascular examination was negative for murmurs, rubs, S3 and S4 heart sounds, clicks, carotid bruits, and/or abdominal bruits, and the Veteran was found to have normal S1 and S2 heart sounds and normal pedal pulses.  

The only other evidence in the claims file supporting the existence of a heart condition is the Veteran's own statements.  In this regard, the Board highlights that the Veteran himself has acknowledged that he has not been diagnosed with a heart condition.  Moreover, the Veteran has not reported any current symptoms of a heart condition.  Rather, the Veteran simply asserts that he had a notation of a grade 1/5 early systolic murmur at the left sternal border post-exercise without current disability during service, as well as exposure to Agent Orange, and as such, has indicated that he might have a current heart condition.  In this regard, the Board notes that the Veteran's service treatment records confirm that, at his June 1967 separation examination, he was noted to have a grade 1/5 early systolic murmur at the left sternal border post-exercise not considered disabling.  Significantly, however, there are no other notations regarding complaints or diagnoses of any conditions affecting the heart during or after service.      

The Board notes that the Veteran is competent to testify as to a condition within his knowledge and personal observation.  See Barr v. Nicholson, 21 Vet. App. 303, 308-10 (2007).  However, it is clear, based on a detailed review of the statements overall, that the Veteran has no actual specialized knowledge of medicine in general, or cardiology more particularly, and that he is merely speculating as to whether he has a current heart condition.  In this regard, he is not competent to diagnose a heart condition, as such diagnosis requires specialized medical knowledge and specific testing.  See 38 C.F.R. § 3.159 (stating that competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  As such, the Veteran's statements to the effect that he has a current heart condition are lacking in probative value.  

In short, in the absence of medical evidence demonstrating a current heart condition, a preponderance of the evidence is against the claim.  Accordingly, because the first element required for service connection-presence of a current disability-has not been satisfied, the Veteran's claim of entitlement to service connection for a heart condition must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to service connection for a heart condition, including as secondary to Agent Orange exposure, is denied.


REMAND

The Veteran also seeks entitlement to service connection for (1) a skin disorder, to include dermatophytosis, recurrent tinea corpis, dramtophytosis, and porphyria cutanea tarda, including as secondary to Agent Orange exposure; (2) respiratory disease, including as secondary to Agent Orange exposure; and (3) bilateral hearing loss.  Although the Board sincerely regrets the additional delay, before the Board can adjudicate these claims, additional development is required to ensure that there is a complete record upon which to decide the Veteran's claims.  The Board will discuss each of its reasons for remand in turn.

I. Verification of Service in Vietnam

The Board finds that further efforts should be made to verify whether the Veteran served "in the Republic of Vietnam" during his military service.  In this regard, the Board notes that, to invoke the presumption of herbicide exposure, the evidence must indicate that a Veteran served on active military duty "in the Republic of Vietnam" during the period beginning on January 9, 1962, and ending on May 7, 1975.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  Such a Veteran is presumed to have been exposed to herbicide agent during service unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  Id.; McCartt v. West, 12 Vet. App. 164, 166 (1999).  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. §§ 3.307(a)(6)(iii), 3.313(a).  In Haas v. Peake, 525 F.3d 1168, 1187-90 (Fed. Cir. 2008), the United States Court of Appeals for the Federal Circuit agreed with VA's interpretation of 38 C.F.R. § 3.307(a)(6)(iii) as requiring a service member's presence at some point on the landmass or inland waters of Vietnam in order to benefit from the regulation's presumption.  A Veteran who never went ashore from a deep water naval vessel on which he served in Vietnamese coastal waters is not entitled to a presumption of exposure to herbicides and must show actual exposure to herbicides.  Haas, 525 F.3d at 1193-94; see VAOPGCPREC 27-97 (July 23, 1997).

The Veteran contends that he had in-country service in the Republic of Vietnam on two occasions during the Vietnam era, and as such, asserts that he is presumed to have been exposed to Agent Orange during service.  First, he has reported that he had contact with the landmass of the Republic of Vietnam when he disembarked the U.S.N.S. Core to go ashore to Saigon, Vietnam, in February 1963.  In this regard, he has reported that, while serving on the U.S.S. Ranger in 1963, he was ordered to accompany an aircraft (an F8C - Buno 146993) from Naval Air Stations (NAS) Cubi Point, Philippines, to the overhaul facility in Sugita, Japan, for repairs after the plane ran off of the landing stripe and sheared off the landing gear.  He has also reported that the aircraft was transported to Sugita, Japan, aboard the U.S.N.S. Core (TCVU-11), which from January 23, 1963, to February 15, 1963, traveled to Sugita via the Saigon River Delta in order to deliver aircraft to South Vietnam.  In this regard, the Veteran has reported that the U.S.N.S. Core moored at the pier in Saigon, and that he and other members of the crew spent a bit of time in downtown Saigon.  See Veteran's February 2011 statement.

Second, the Veteran has reported spending time in Vietnam in June 1965 and July 1965.  In this regard, he has noted that there were no orders issued for such service, as it was classified.  However, he has highlighted that he received the Navy Unit Commendation Award and Hostile Fire Pay during this period of service.  See Veteran's February 2011 statement.  

In determining that further efforts should be made to verify whether the Veteran served "in the Republic of Vietnam," the Board acknowledges that, in April 2011, the Veteran's available service personnel records, to include his DD Form 214, were obtained.  The Board also notes that these records fail to reveal that the Veteran served on the landmass or the inland waters of Vietnam.  However, these records do show that the Veteran commenced a continuous sea tour on July 30, 1962, and that he had 11 months of foreign and/or sea service during his period of service from February 1960 to June 1963.  See July 30, 1962, Administrative Remarks; Veteran's DD Form 214.  Further, these records show that the Veteran reported for duty with Fighter Squadron 91 (FITRON 91 or VF-91) in NAS, Miramar, California, on July 30, 1962, and remained with this unit until June 14, 1963.  See Veteran's Transfers and Receipts.  
The Veteran's personnel records also reveal that he was authorized the wear the Air Force Outstanding Unit Award for service performed in Air Transport Squadron Eight during the period from June 15, 1964 to June 14, 1966.  The citation for this award indicates that the Veteran's unit distinguished itself by exceptionally performing meritorious service in support of military operations in the airlift support of Southeast Asia operations and in some of the nation's largest air movements of troops and equipment.  See January 17, 1967, Administrative Remarks.  Moreover, these records confirm that the Veteran was awarded a Navy Unit Commendation Ribbon in January 1966, and that he was authorized to draw hostile fire pay for the months of June 1965 and July 1965.  See February 24, 1966, memorandum from the Commanding Officer of Fighter Squadron One Sixty Two.  

The Board also notes that, in March 2011 and April 2011, the RO submitted a request to the U.S. Army and Joint Services Records Research Center (JSRRC) to ascertain whether the Veteran was aboard the U.S.N.S. Core and whether it moored in Saigon, Vietnam.  The May 2011 information request results reveal that the Veteran's unit, VF-91, was deployed on the U.S.S. Ranger from October 1, 1962, to May 31, 1963.  In this regard, the records show that the U.S.S. Ranger departed Alameda, California, on November 9, 1962, for a WESTPAC deployment, proceeding to Subic Bay, Republic of the Philippines, via Hawaii.  Significantly, however, these results failed to show that the squadron sent any personnel on Temporary Assigned Duty (TAD) to the U.S.N.S. Core.  See May 23, 2011, Defense Personnel Records Information Retrieval System (DPRIS) response.  

Information request results received in March 2011 show that the U.S.N.S. Core conducted aircraft ferrying operations while anchored at Cap Saint-Jacques, Vietnam, from February 3, 1963, to February 4, 1963, while awaiting transit to Saigon, Vietnam.  These records also show that the U.S.N.S. Core then transited the Saigon River and moored in Saigon, Vietnam, just as the Veteran described.  Moreover, these records reveal that, from February 4, 1963, to February 5, 1963, the crew of the U.S.N.S. Core was granted overnight liberty while moored to go ashore in Saigon, Vietnam.  The ship proceeded to Willamette Shipyards, Richmond, California; Guam; Manila and Subic Bay, Republic of Philippines; Yokosuka, Japan; Pearl Harbor, Hawaii; and San Diego, California, for provisions, upkeep, and crew liberty during the period from January 1-31, February 1-2, and February 5-28, 1963.  See March 21, 2011, DPRIS response.  

Thereafter, in June 2011, the AOJ issued a formal finding of unavailability of information required to verify the Veteran's exposure to Agent Orange.  See June 8, 2011, memorandum.  In making this determination, the AOJ noted that the response to a January 2011 PIES request failed to show that the Veteran served in the Republic of Vietnam; a response to a March 2011 information request to the Agent Orange website confirmed that the U.S.N.S. Core was in Saigon Bay during Vietnam, but failed to show that the Veteran was on the ship; a response to a subsequent April 2011 PIES request failed to show that the Veteran stepped foot in Vietnam; and a review of the Veteran's service treatment records failed to show treatment in Vietnam.  
 
Significantly, however, on May 4, 2011, the Veteran submitted a copy of orders dated January 21, 1963, showing that he was assigned TAD to individually accompany an aircraft from NAS Cubi Point, Philippines, to Sugita, Japan, for repairs for approximately 20 days.  Although these orders reveal that government authorized travel was permitted, they did not indicate the exact mode or designation of a specific vehicle or ship.  In this regard, the Board notes that the AOJ's June 2011 memorandum does not appear to consider the significance of the Veteran's January 1963 orders, which were received just one month prior.  Moreover, the Board notes that, to date, no attempts have been made to verify the Veteran's reported service "in the Republic of Vietnam" from June 1965 to July 1965.  As such, the Board finds that further evidentiary development is needed to verify the Veteran's presence aboard the U.S.N.S. Core for the period between January 21, 1963, to February 28, 1963, and if his presence is verified, to confirm whether he went ashore in Vietnam while aboard this ship.  Further evidentiary development is also needed to verify whether the Veteran was on a ship operating in the inland waters of Vietnam from June 1965 to July 1965 and/or to verify whether the Veteran went ashore during this time period.  See M21-1MR, Part IV.ii.2.C.10.k.  
II. 
VA Examinations

VA is obliged to provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent / recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability; but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim. McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).

A.  Skin Disorder

With regard to his skin disorder claim, the Veteran essentially contends that service connection for this disorder is warranted on a presumptive basis pursuant to 38 C.F.R. §§ 3.307(a)(6) and 3.309(e) because this condition resulted from exposure to Agent Orange during service.  See, e.g., Veteran's February 2011 statement, October 2011 Notice of Disagreement, and October 2012 VA Form 9.  In the alternative, the Veteran asserts that service connection for a skin disorder is warranted based on a continuity of symptomatology since service.  See, e.g., Veteran's February 2011 statement.  

The Board finds that a VA examination assessing whether the Veteran has a skin disorder that was incurred during or aggravated by his military service is warranted in this case.  In making this determination, the Board notes that the Veteran's post-service VA and private treatment records reveal that, since March 2005, the Veteran has received fairly consistent treatment for recurrent skin rashes.  Specifically, Dr. J.W. diagnosed the Veteran with photosensitive drug reaction (most likely to HCTZ) in August 2005.  Additionally, a December 2005 Tissue Report reveals that the Veteran was diagnosed with a fungal infection of the right chest and left axilla, which was diagnosed as dermatophytosis.  Further, during treatment with Dr. L.K.K. in December 2005, the Veteran was noted to have an extensive rash in the axilla (left more so than right), around the neck, and over the abdomen, which the Veteran reported had been present since the summer.  Thereafter, during treatment with Dr. L.K.K. in January 2006, the Veteran was diagnosed with dermatophytosis (i.e., tinea corpus) based on a positive biopsy.  During subsequent treatment with Dr. L.K.K. in April 2006, the Veteran was diagnosed with photosensitivity reaction to the thiazide diuretic contained in ziac, recurrent tinea corpis, and dramtophytosis.  Moreover, during VA treatment in April 2010, the Veteran was noted to have numerous skin tags.  Finally, in March 2011, Dr. K.H. reported that the Veteran may have contact dermatitis, chloracne, or porphyria cutanea tarda, and thereafter, in April 2011, diagnosed the Veteran with a long-term rash consistent with porphyria cutanea tarda.  As such, because there is competent evidence showing that the Veteran has been diagnosed with a variety of skin disorders, the Board finds that the first McLendon element has been satisfied.

Turning to the second McLendon element, the Board notes that the Veteran's service treatment records reveal that the Veteran was treated for several skin conditions during service.  Specifically, in November 1960, the Veteran had a wart removed from his forearm.  See November 8, 1960, service treatment record.   Additionally, in April 1962, the Veteran was noted to have a tumorous growth of his left forearm, which was diagnosed as a sebaceous cyst and infected fibroma.  See service treatment records dated from April 11, 1962, to May 7, 1962.    Moreover, the Veteran has reported that he first began experiencing skin symptoms, such as rashes and skin allergies, during service.  See, e.g., Veteran's February 2011 statement.  In this regard, the Board notes that the Veteran is competent to report experiencing such symptoms during service.  See Washington v. Nicholson, 19 Vet. App. 362 (2005); see also Layno v. Brown, 6 Vet. App. 465 (1994).  Accordingly, because the evidence of record reveals that the Veteran had treatment for skin issues during service and has competently reported that his skin symptoms first began during service, the Board finds that the second McLendon element-evidence establishing that an event, injury, or disease occurred in service-has also been satisfied.

Further, turning to the third McLendon element, the Veteran has reported that he has continued to have recurrent skin rashes since service.  See, e.g., Dr. K.H.'s April 2011 treatment note; Veteran's February 2011 statement.  In this regard, the Board notes that the Veteran is competent to report having a continuity of symptomatology (i.e., recurrent skin rashes) since service.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  Accordingly, the Board finds that there is evidence of record indicating that the Veteran's current skin disorder may be associated with service, thereby satisfying the third McLendon element. 

Significantly, however, because there is insufficient medical evidence of record addressing whether the Veteran has a skin disorder that was incurred during or aggravated by his military service, a VA examination and medical opinion addressing the nature and etiology of his skin disorder is necessary for the Board to make a decision on this claim.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).

B.  Respiratory Disorder

The Veteran contends that service connection for a respiratory/lung disease is warranted because he first began experiencing a chronic cough in approximately March 1964 and has had recurrent bronchitis, drainage, and allergies since.  See Veteran's February 2011 statement.  In the alternative, the Veteran contends that he has a respiratory condition as a result of his reported exposure to Agent Orange during service.  See Veteran's October 2011 Notice of Disagreement and October 2012 VA Form 9.  

The Board finds that a VA examination assessing whether the Veteran has a skin disorder that was either incurred during or aggravated by his military service is warranted in this case.  In making this determination, the Board notes that the Veteran's post-service VA and private treatment records reveal that, since 2011, the Veteran has received fairly consistent treatment for a recurrent cough and allergic rhinitis.  Specifically, during treatment with Dr. L.K.K. in February 2002, the Veteran was diagnosed with sinusitis.  Additionally, during treatment at Upper Valley Family Medicine in January 2011, the Veteran was noted to have a cough, congestion, and thick phlegm.  Further, during treatment with Dr. K.H. in April 2011, the Veteran was diagnosed with chronic allergic rhinitis.  As such, because there is competent evidence showing that the Veteran has been treated for and diagnosed with a several respiratory conditions, the Board finds that the first McLendon element has been satisfied.

Turning to the second McLendon element, the Veteran's service treatment records reveal that the Veteran was diagnosed with follicular tonsillitis during service.  See March 7, 1960, service treatment record.  Moreover, the Veteran has consistently reported that he first experienced began experiencing a chronic cough and drainage during service.  In this regard, the Board notes that the Veteran is competent to report experiencing such symptoms during service.  See Washington v. Nicholson, 19 Vet. App. 362 (2005); see also Layno v. Brown, 6 Vet. App. 465 (1994).  Accordingly, because the evidence of record indicates that the Veteran received treatment for a respiratory condition during service, and because the Veteran has provided competent and credible reports that he first began experiencing recurrent respiratory symptoms of a chronic cough and drainage during service, the second McLendon element has also been satisfied.

Further, turning to the third McLendon element, the Veteran has reported that he has continued to have recurrent cough, bronchitis, drainage, and allergies since service.  See Veteran's February 2011 statement.  Moreover, the Veteran's spouse, who has been married to the Veteran since service, has provided lay statements regarding her observations of such symptoms since military service.  See Veteran's wife's March 2011 statement.  In this regard, the Board notes that the Veteran is competent to report having a continuity of symptomatology since service.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  Moreover, the Veteran's wife is competent to report witnessing such symptomatology.  Id.  Accordingly, the Board finds that there is evidence of record indicating that the Veteran's current respiratory disorder may be associated with service, thereby satisfying the third McLendon element. 

Significantly, however, because there is insufficient medical evidence of record addressing whether the Veteran has a respiratory disorder that was incurred during or aggravated by his military service, a VA examination and medical opinion addressing the nature and etiology of his respiratory disorder is necessary for the Board to make a decision on this claim.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).

II.  Treatment Records

A review of the record reveals that there are outstanding private treatment records that have not yet been associated with the Veteran's claims file.  First, on his December 2010 VA Form 21-526, the Veteran reported receiving treatment for his bilateral hearing loss from Idaho State University, as well as treatment for his respiratory disease from Bingham Memorial Hospital.  Similarly, on an October 2011 VA Form 21-4142, the Veteran reported receiving treatment for his respiratory disease from Dr. E.W. from August 2011 to September 2011.  Significantly, however, to date, no records of such treatment have been associated with claims file.  As such, on remand, attempts should be made to obtain a complete copy of the Veteran's private treatment records, to specifically include treatment records from: (1) Idaho State University regarding his hearing loss, (2) Bingham Memorial Hospital regarding his respiratory disease, and (3) Dr. E.W., dated since August 2011, regarding his respiratory disease.  See 38 U.S.C.A. § 5103A(b)(1); 38 C.F.R. § 3.159(c)(1).  

Additionally, as this case must be remanded for the foregoing reasons, any recent VA and/or private treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b)(1); 38 C.F.R. § 3.159(c); see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  In this regard, the Board notes that the most recent VA treatment records on file are dated in May 2011.  Additionally, the most recent private treatment records on file are from: (1) High Valley Dermatology, dated in August 2005; (2) Dr. L.K.K., dated in April 2006; (3) Upper Valley Family Medicine, dated in October 2010; and (4) Dr. K.H., dated in April 2011.  


Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development through official sources, such as the Joint Services Records Research Center (JSRRC), the Department of the Navy and/or any other appropriate agency in order to make arrangements to verify: (1) the exact dates on which the U.S.N.S. Core operated in the inland waters of Vietnam between January 21, 1963, and February 28, 1963; (2) which days, if any, the Veteran was present aboard the U.S.N.S. Core from January 21, 1963, to February 28, 1963 (in this regard, the Board is particularly interested in verifying whether the Veteran was aboard the U.S.N.S. Core from February 4, 1963, to February 5, 1963, when the crew was granted overnight liberty to go ashore in Saigon, Vietnam); and (3) whether the Veteran was present on a ship operating in the inland waters of Vietnam from June 1, 1965, to July 31, 1965, and/or whether he went ashore or set foot in the Republic of Vietnam during this time period.  

In conducting such development, specific consideration should be given to the following facts: (1) the Veteran was given TAD orders on January 21, 1963, to individually accompany an aircraft from NAS Cubi Point, Philippines, to Sugita, Japan, for repairs for approximately 20 days; (2) the Veteran was authorized to draw hostile fire pay for the months of June 1965 and July 1965 (see February 24, 1966, memorandum from the Commanding Officer of  Fighter Squadron One Sixty Two); (3) the Veteran was authorized the wear the Air Force Outstanding Unit Award for service performed in Air Transport Squadron Eight during the period from June 15, 1964 to June 14, 1966 (see January 17, 1967, Administrative Remarks); and (4) the Veteran received a Navy Unit Commendation Ribbon in January 1966 (see February 24, 1966, memorandum from the Commanding Officer of  Fighter Squadron One Sixty Two).  

All efforts to verify whether the Veteran served "in the Republic of Vietnam," as outlined above, should be documented in the claims file.  If records confirming such service do not exist or are not available, a negative reply must be provided.  Additionally, if these records are unavailable, the Veteran should be notified in accordance with 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  With any needed assistance from the Veteran, obtain all private treatment records pertaining to the Veteran's treatment for a skin condition, respiratory disease, and/or bilateral hearing loss, to include records from: 

(a) Idaho State University regarding his hearing loss; 

(b) Bingham Memorial Hospital regarding his respiratory disease;

(c) High Valley Dermatology, dated since August 2005;

(d) Dr. L.K.K., dated since April 2006; 

(e) Upper Valley Family Medicine, dated since October 2010; 

(f) Dr. K.H., dated since April 2011; and 

(g) Dr. E.W., dated since August 2011. 

All reasonable attempts to obtain such records should be made and documented.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file. The appellant must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records himself, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  Obtain a complete copy of the Veteran's VA treatment records pertaining to his treatment for a skin condition, respiratory disease, and/or bilateral hearing loss, dated since May 2011, following the procedures set forth in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).    

4.  After the development requested in items (1) through (3) has been completed to the extent possible, arrange to have the Veteran scheduled for a skin examination.  The entire claims file (i.e., both the paper claims file and any relevant medical records contained in the Veteran's Virtual VA and Veterans Benefits Management System (VBMS) eFolders), as well as a copy of this Remand, should be made available to and reviewed by the clinician, and it should be confirmed that such records were available for review.

After conducting an examination of the Veteran and performing any clinically-indicated diagnostic testing, the examiner should identify any skin disorders present.  In doing so, the examiner should reconcile his/her findings with the other diagnoses of record, to include dermatophytosis, recurrent tinea corpis, dramtophytosis, porphyria cutanea tarda, possible contact dermatitis, and possible chloracne.  See treatment records from Dr. J.W. dated in August 2005; Dr. L.K.K. dated from December 2005 to April 2006; Dr. K.H. dated from March 2011 to April 2011; and the December 2005 Tissue Report.  If, and only if, it is verified that the Veteran physically served on or visited the Vietnamese landmass, or its inland waterways, the examiner should also make a specific finding as to whether the evidence supports a diagnosis of porphyria cutanea tarda and/or chloracne.  
 
The examiner should offer an opinion as to whether it is at least as likely as not (50 percent or greater probability) that each skin disability diagnosed had its clinical onset during active service or is related to any in-service disease, event, or injury.  In doing so, the examiner should discuss the significance, if any, of: (1) the November 8, 1960, service treatment record showing that the Veteran had a wart removed from his forearm; and (2) the service treatment records dated from April 11, 1962, to May 7, 1962 noting that the Veteran had a tumorous growth of his left forearm, which was diagnosed as a sebaceous cyst and infected fibroma, and which was removed during service.  The examiner should also acknowledge and discuss the Veteran's reports that he first began experiencing skin symptoms, including rashes and skin allergies, during service and has continued to have such symptoms on a recurrent basis since.  See, e.g., Veteran's February 2011 statement.  

If, and only if, porphyria cutanea tarda is diagnosed and it is verified that the Veteran physically served on or visited the Vietnamese landmass, or its inland waterways, the examiner should also provide a retrospective opinion as to whether this disability (1) affected at least 5 percent of the Veteran's entire body, (2) affected at least 5 percent of his exposed areas, or (3) required intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs, within a year of the last date on which the Veteran was exposed to an herbicide agent during active military, naval, or air service.  

If, and only if, chloracne is diagnosed and it is verified that the Veteran physically served on or visited the Vietnamese landmass, or its inland waterways, the examiner should also provide a retrospective opinion as to whether this disability was manifest by deep acne (deep inflamed nodules and pus-filled cysts) within a year of the last date on which the Veteran was exposed to an herbicide agent during active military, naval, or air service.   

A report of the examination should be prepared and associated with the Veteran's VA claims file.  A complete rationale must be provided for all opinions rendered.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

5.  After the development requested in items (1) through (3) has been completed to the extent possible, arrange to have the Veteran scheduled for a respiratory examination.  The entire claims file (i.e., both the paper claims file and any relevant medical records contained in the Veteran's Virtual VA and VBMS eFolders), as well as a copy of this Remand, should be made available to and reviewed by the clinician, and it should be confirmed that such records were available for review.  

After conducting an examination of the Veteran and performing any clinically-indicated diagnostic testing, the examiner should identify any respiratory disorders present.  In doing so, the examiner's attention is directed to the fact that the Veteran was diagnosed with sinusitis in February 2002 and chronic allergic rhinitis in April 2011, and was noted to have a cough, congestion, and thick phlegm during treatment in January 2011.  
See Dr. L.K.K.'s February 2002 treatment note, Dr. K.H.'s April 2011 treatment note, and the January 2011 Upper Valley Family Medicine treatment note.    

The examiner should also offer an opinion as to whether it is at least as likely as not (50 percent or greater probability) that each respiratory disability diagnosed had its clinical onset during active service or is related to any in-service disease, event, or injury (to include exposure to Agent Orange if it is verified that the Veteran physically served on or visited the Vietnamese landmass, or its inland waterway).  In doing so, the examiner should discuss the significance, if any, of the fact that the Veteran was diagnosed with follicular tonsillitis during service.  See March 7, 1960, service treatment record.  The examiner should also acknowledge and discuss the Veteran's reports that he first began experiencing a chronic cough and drainage during service, and has continued to have such symptoms since.  See, e.g., Veteran's February 2011 statement.  Finally, the examiner should acknowledge and discuss the lay evidence of record from the Veteran's spouse, who has been married to the Veteran since service, regarding her observations of such symptoms since military service.  See Veteran's wife's March 2011 statement.

A report of the examination should be prepared and associated with the Veteran's VA claims file.  A complete rationale must be provided for all opinions rendered.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

6.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If any of the benefits sought on appeal remain denied, in whole or in part, the Veteran should be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.







CONTINUED ON NEXT PAGE


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
NICOLE KLASSEN
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


